NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JONATHAN B. NEUBER,                             No.    17-35122

                Plaintiff-Appellant,            D.C. No. 6:15-cv-00833-JR

 v.
                                                MEMORANDUM*
JOSHUA PRITT; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Jonathan B. Neuber appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging constitutional violations arising

from the imposition of certain conditions of probation and post-prison supervision.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment and finding of qualified immunity, May v. Baldwin, 109 F.3d

557, 560-61 (9th Cir. 1997), and we affirm.

       The district court properly granted summary judgment on the basis of

qualified immunity because defendants’ conduct did not violate clearly established

law. See Plumhoff v. Rickard, 134 S. Ct. 2012, 2023 (2014) (officials sued under

§ 1983 are entitled to qualified immunity unless they violated a right that was

clearly established; “a defendant cannot be said to have violated a clearly

established right unless the right’s contours were sufficiently definite that any

reasonable official in the defendant’s shoes would have understood that he was

violating it”).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                          2                                       17-35122